Order entered December 4, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-19-00790-CR

                     JEREMY WAYNE MILLS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F17-72093-U

                                      ORDER

      Appellant, who was convicted of aggravated sexual assault of a child

younger than fourteen years of age, filed his brief on November 30, 2020. In the

brief, appellant identifies the victim by initials; however, he identifies other

children by name. This Court does not allow a party to file a brief that discloses the

names of victims or the names of witnesses who were children at the time of the

offenses, or the names of any other children discussed or identified at trial. See

TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or paper
filing with the court, including the contents of any appendices, must not contain

sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of

. . . a birth date, a home address, and the name of any person who was a minor at

the time the offense was committed.”). Accordingly, we STRIKE appellant’s

brief.

         We ORDER appellant to file, within TEN DAYS of the date of this order,

an amended brief that identifies any individuals who were children at the time of

this offense either generically (for example, “victim”) or by initials only, including

when quoting relevant portions of the record, giving a statement of the case, or

attaching an appendix.

         We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; Bruce Kaye; and

the Dallas County District Attorney’s Office.



                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE




                                         –2–